Citation Nr: 0828991	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  03-35 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar 
spine disability, to include on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active service from December 1981 to February 
1991.

This appeal to the Board of Veterans Appeals (Board) arose 
from a March 2003 rating action in which the RO denied 
service connection for a bilateral hip disability and for a 
rating in excess of 10 percent for left chondromalacia 
patella, but increased the rating for service-connected back 
disability (then characterized as lumbosacral strain) from 10 
to 20 percent, effective October 29, 2002.  The veteran filed 
a Notice of Disagreement later in March 2003, and the RO 
issued a Statement of the Case (SOC) in November 2003.  The 
veteran filed a Substantive Appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in December 2003.

By rating action of June 2004, the RO increased the rating 
for the veteran's left knee disability to 20 percent. In a 
September 2004 written statement, the veteran withdrew from 
appeal  his claims for service connection for a bilateral hip 
disability and for a rating in excess of 20 percent for a 
left knee disability.  In October 2005, the RO changed the 
description of the veteran's service-connected low back 
disability to lumbar degenerative disc disease (DDD), and 
denied a rating in excess of 20 percent (as reflected in the 
Supplemental SOC (SSOC)).

In March 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

In a May 2006 decision, the Board denied a rating in excess 
of 20 percent for lumbar DDD.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2007 Order, the 
Court granted the joint motion (filed by representatives of 
both parties), vacating the Board's decision and remanding 
the matter to the Board for further proceedings consistent 
with the Joint Motion. 




For the reasons expressed below, the matter on appeal 
(recharacterized as reflected on the title page for reasons 
also expressed below) is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


REMAND

In light of points  raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted.

In May 2006, the Board denied a rating higher than 20 percent 
for the veteran's service-connected low back disability 
(characterized as DDD) on the basis that there was no 
objective evidence on medical examination that there was an 
increase in severity of the disability.  However, in the 
joint motion, the parties noted  that the Board's decision 
left unclear whether it found that any of the symptoms 
required for a higher rating were present; whether it 
determined that all the symptoms listed are required for a 
higher rating (noting the  Board failure to address the 
applicability of 38 C.F.R. § 4.21); and whether the veteran 
had been tested for Goldthwaite's sign.  

The parties also pointed out that indicated that it was the 
RO (and not a medical professional) that essentially 
concluded that the veteran's disability (originally 
characterized as lumbar strain)  now included DDD of the 
lumbar spine. The parties further indicated  that the Board 
should address whether the veteran's testimony as to his 
assignment of a 25 pound weight limit in his employment at 
the Post Office warrants referral for assignment of an n 
extra-schedular rating, pursuant to 38 C.F.R. § 3.321(b)(1).  
Lastly, the parties requested that the Board address whether 
findings in November 2002 of a wedge compression T-12 and L-1 
and narrowing of disc space at L-6 along with wedging of T11 
and T12, identified by x-ray in July 2004, constitutes a 
demonstratable deformity, thus warranting consideration of 
Diagnostic Code 5285, in addition to DC 5295 (under which the 
low back disability is currently rated).  The Board also 
pointed out that, during the August 2005 QTC examination and 
during the March 2006 Board hearing, the veteran complained 
of pain radiating to his lower extremities, which he related 
to his service-connected lumbar spine disability.  
Furthermore, during the Board hearing, the veteran testified 
that his low back disability had worsened since his last 
examination.

As noted above, the veteran's low back disability was 
initially characterized as lumbar strain; however, the record 
includes findings and diagnoses that raise questions about 
the characterization of the disability and the applicable 
diagnostic criteria for consideration in evaluating the 
disability.  The current medical record reflects findings and 
assessments indicative of spondylolysis, wedge compressions, 
radiculopathy, and, ultimately, degenerative disc disease.  
In this regard, November 2002 lumbosacral spine x-rays 
revealed an impression of borderline anterior wedge 
compression of T12 and L1; borderline DDD with narrowing of 
the disc space at L6 with the sacrum; and bilateral 
spondylolysis L6-S1 and mild first degree spondylolisthesis 
L6 with S1.  An August 2004 MRI report noted that there had 
been no change since multiple x-rays dating back to November 
2002.  Again noted were bilateral pars defects at L6 with 
Grade I lytic (isthmic spondylolisthesis) of L6 on S1, with 
resulting horizontal deformity of the neural foramina and 
possible mild up-down compression of the exiting L6 nerve 
roots in the slightly distorted L6-S1 neural foramina.  
Moderate left medial facet arthropathy without significant 
central stenosis.  Minimal disc bulge at L6-S1.  Mild central 
stenosis at L5-6 due to minimal disc bulge and moderate 
facet/ligamentum flavum hypertrophy.  Moderate bilateral 
facet arthropathy also at L3-4 and L4-5.  Minimal 
levoscoliosis again noted.  An August 2005 QTC examination 
report reflects that a lumbar spine x-ray revealed five 
millimeter anterolisthesis of L5, secondary to spondylolysis 
of L5.  Mild DDD L5-S1.  Facet joint arthritis at L4-L5.  The 
examiner revised the diagnosis to DDD, lumbar spine.

However, the current record does not clearly indicate whether 
any such current DDD represents a progression of the 
disability for which service connection was granted, or 
whether it is possible to separate the effects and symptoms 
of DDD from those attributable to the veteran's service-
connected lumbosacral strain.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (where it is not possible to distinguish 
the effects of a nonservice-connected condition from those of 
a service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the veteran's 
service-connected disability). The Board also points out, 
depending on the response to these questions, the criteria 
for rating intervertebral disc syndrome (IVDS) (which were 
specifically revised effective September 23, 2002 (see 67 
Fed. Reg. 54345-54349 (August 22, 2002), as well as in 
September 26, 2003), may also be applicable in rating the 
claim on appeal.

The Board finds, that in view of the above, additional VA 
examinations, with contemporaneous findings responsive to the 
applicable rating criteria, and responsive to the points 
raised above, are needed to fully and fairly evaluate the 
claim for higher rating on appeal.  See 38 U.S.C. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, shall result in denial of the claim for 
an increased rating.  See 38 C.F.R. § 3.655 (b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. Id.  If the veteran fails to report 
to any scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes incomplete outpatient treatment 
records from the Mission Valley VA Outpatient Clinic (OPC), 
and the San Diego VA Health Care System (HCS), dated from 
November 2002 to August 2004.  In addition, during the March 
2006 Board hearing, the veteran stated that he had relocated 
within the vicinity of the Temecular VA OPC and the Loma 
Linda VA Medical /center (VAMC), and records associated with 
the claims file indicate that in September 2004 he notified 
the RO of his change of address.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the 
RO must obtain all outstanding medical records regarding the 
treatment and/or evaluation of the veteran's low back from 
the above-named facilities,   following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its letter to the veteran meets the 
notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) (particularly, as regards assignment of 
disability ratings and effective dates), and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (as regards the 
minimum notice requirements for increased rating claims).

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held  that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  The RO adjudication of the claim should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007), is appropriate, as well as whether the 
criteria for consideration of a higher rating, on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321. 

Accordingly, this matter is hereby REMANDED to the RO, via  
the AMC, for the following actions:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment for 
the lumbar spine from  the Mission Valley 
VAOPC and the San Diego VAHCS ( from 
November 2002 to the present), and from 
the Temecular VA OPC and the Loma Linda 
VAMC (from September 2004 to the present), 
to include all diagnostic test reports 
(i.e., x-rays and MRIs).  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.  The RO should furnish to the veteran 
and his representative a  letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent the claim 
on appeal  that is not currently of 
record.  

The RO should explain the type of 
evidence that is the veteran's  ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).
 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity are 
associated with the claims file.  The RO 
should also arrange for the veteran to 
undergo VA neurological and orthopedic 
examinations of his lumbar spine, by 
appropriate physicians, at a VA medical 
facility.  The neurological examination 
should be conducted first, and that 
examination report made available to the 
orthopedic examiner in conjunction with 
his or her examination of the veteran.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to  
examine the veteran, and each examination 
report should reflect consideration of  
the veteran's documented medical history 
and assertions. All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions  
expressed, in a printed (typewritten) 
report. 

Neurological examination - The physician 
should identify, and comment on the 
frequency or extent of, as appropriate, 
all neurological symptoms associated with 
the veteran's low back disability-to 
specifically include muscle spasm, 
guarding, foot drop, radiculopathy and/or 
sciatic neuropathy, and provide an 
assessment of the extent or severity of 
each.  The examiner should also clearly 
state whether any such symptoms represent 
a separately ratable neurological 
manifestation of the veteran's service-
connected-lumbar spine disability.   

Orthopedic examination - The physician 
should conduct range of motion testing of 
the low back (expressed in degrees, with 
standard ranges provided for comparison 
purposes).   The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess  fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is observed, the 
physician should indicate the point at 
which pain begins. In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
likely functional  loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner  should express 
any such additional  functional loss in 
terms of additional degrees of limited 
motion. 

Further, the physician should indicate 
whether there is listing of the whole 
spine to one side, whether the 
Goldthwaite's sign is positive and 
whether the veteran experiences localized 
tenderness, and whether any current 
muscle spasm or guarding is severe enough 
to result in an abnormal gait, or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  The physician should also 
indicate whether the veteran has any 
ankylosis of the spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or 
unfavorable.

Considering all neurological and 
orthopedic examination findings, the 
orthopedic examiner should, indicate 
whether any current degenerative disc 
disease (DDD) or other current back 
disability represents a manifestation or 
progression of the low back disability, 
characterized as lumbar strain,  for 
which service connection has been 
granted. If not, the examiner should 
indicate whether it is medically possible 
to separate the symptoms and effects of 
the service-connected lumbar spine 
disability from nonservice-connected 
lumbar spine disability/iesies. 

If the physician determines either that 
disc disease or other diagnosed lumbar 
spine disability represents a 
manifestation or progression of the 
service-connected low back disability, or 
that it is not medically possible to 
separate the symptoms and affects of the 
two, he or she should also render 
findings particularly responsive to the 
criteria for rating IVDS-specifically, 
comment as to the existence and frequency 
of any of the veteran's incapacitating 
episodes (i.e., a period of acute signs 
and symptoms due to IVDS that requires 
bed rest prescribed by a physician and 
treatment by a physician).  The examiner 
should indicate whether, over the last 
12-month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

The examiner should also provide an 
assessment of the impact of the veteran's 
service-connected lumbar spine disability 
on his ability to work.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal.  
If the veteran fails, without good cause,  
to report to the scheduled examination , 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, in adjudicating the claim for 
a higher rating for service-connected 
lumbar spine disability, to include on an 
extra-schedular basis, pursuant to the 38 
C.F.R. § 3.321(b), the RO should consider 
all former and revised applicable 
criteria for rating the disability (to 
include that pertinent to IVDS, if 
appropriate); and address whether staged 
rating, pursuant to Hart (cited to 
above), is appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional legal 
authority considered (specifically, the 
former and revised applicable criteria 
for rating disabilities of the spine), 
along with clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

